DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on November 4, 2021 has been fully considered.  Claim 15 has been canceled, therefore, claims 1-14 and 16-21 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.  

Response to Arguments
Applicant’s arguments filed November 4, 2021 with respect to claim(s) 1-14 and 16-21 have been considered but are moot in view of Levandoski et al. (US Patent Publication No. 2015/0379060 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7, 9, 10, 13, 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Patent Publication No. 2012/0303616 A1, ‘Abuelsaad’, hereafter, previously provided) in view of Zubeldia et al. (US Patent Publication No. 6,397,224 B1, ‘Zubeldia’, hereafter, previously provided) and further in view of Levandoski et al. (US Patent Publication No. 2015/0379060 A1, ‘Levandoski’, hereafter).

Regarding claim 1. Abuelsaad teaches a system comprising: 
a second computing device configured to: receive, from the first computing device, the indication of the response; determine that a database comprises a first record indicating the output (A record identifier from a first data source is received by an anonymization engine 230 (310), wherein the anonymization engine 230 generates a first anonymous identifier to replace the record identifier (320). For example, in one embodiment, the first data source sends first data (e.g., John Doe's medical records) and a record identifier (e.g., John Doe) to the anonymization engine 230, which generates a first anonymous identifier to replace the record identifier, Abuelsaad [0028]); 
generate a second record comprising data from the first record, the indication of the response, and the output (the first and second anonymous identifiers are one-way non-reversible hashes, wherein the generating of the second anonymous identifier includes changing the salt and/or the key of the first anonymous identifier. If the anonymizing engine 230 has changed the salt-key combination, then the second anonymous identifier is different than the first anonymous identifier. If the anonymizing engine 230 is using the same salt-key combination, then the second anonymous identifier is the same as the first anonymous identifier, Abuelsaad [0030]); and 
Abuelsaad does not teach
a first computing device configured to: receive a query associated with a user, wherein the query comprises an output of a cryptographic hash function applied to an identifier associated with the user; determine, based on the output, a response to the query; and send an indication of the response, wherein the indication of the response comprises the output;
However, Zubeldia teaches
a first computing device configured to: receive a query associated with a user, wherein the query comprises an output of a cryptographic hash function applied to an identifier associated with the user; determine, based on the output, a response to the query; and send an indication of the response, wherein the indication of the response comprises the output (an anonymization code assignment module assigns to each of the first and second encoded identity references an identical anonymization code for anonymously representing the individual associated with the data record, Zubeldia, Col 2, line 65 – Col 3, line 3.  Each individual associated with a data record 52 is uniquely represented within the system 50 by an anonymization code 66. In alternative embodiments, an anonymization code 66 may be used to represent more than one individual. For example, a unique anonymization code 66 may be assigned to a particular group or population, Zubeldia, Col 6, lines 47-54.  The anonymization code lookup module 64 is depicted as including a database query module 70. In one embodiment, the database query module 70 queries the anonymization code database 68 to retrieve the anonymization code 66, if any, for each of the first and second encoded identity references 60A-B, Zubeldia, Col 7, lines 8-27 and Fig. 2);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad and Zubeldia before him/her, to modify Abuelsaad with the teaching of Zubeldia’s system and method for anonymously linking a plurality of data records.  One would have been motivated to do so for the benefit of anonymously linking the plurality of related data records, such that the records may be de-identified and used in research studies and the like such as data mining of Personally Identifiable Information (PII) (Zubeldia, Col 2, lines 45-48).
Abuelsaad and Zubeldia do not teach
cause the second record to be stored to the database and cause, in response to causing the second record to be stored to the database, the first record to be removed from the database.
However, Levandoski teaches
cause the second record to be stored to the database and cause, in response to causing the second record to be stored to the database, the first record to be removed from the database (The migration component can trigger migration to and from secondary storage.  Inserts into the secondary storage are performed by a set of two migration transactions that move records from the primary storage to the secondary storage. … The migration component migrates a record from the primary storage to the secondary storage by deleting the record from the primary storage, Levandoski [0088-0089], [0153]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad, Zubeldia, and Levandoski before him/her, to further modify Abuelsaad with the teaching of Levandoski’s transactional access to records on secondary storage as in-memory database.  One would have been motivated to do so for the benefit of accessing records of an in-memory database to process database transactions efficiently (Levandoski, [0003]).
Regarding claim 2. Abuelsaad as modified teaches, wherein the cryptographic hash function comprises a one-way function (generate one-way hashes for anonymizing the user identifiers, Abuelsaad [0021] and [0030]). 
Regarding claim 3. Abuelsaad as modified teaches, wherein the database is accessible to a plurality of service providers; wherein the cryptographic hash function comprises a hash of personal identifying information associated with the user; and wherein the personal identifying information is stored on a private database associated with a first service provider (stored in the data source, Abuelsaad [0021], [0027] and [0030]).  
Regarding claim 7. Abuelsaad teaches a method comprising: 
determining that a database comprises a first record indicating the anonymized hash (A record identifier from a first data source is received by an anonymization engine 230 (310), wherein the anonymization engine 230 generates a first anonymous identifier to replace the record identifier (320). For example, in one embodiment, the first data source sends first data (e.g., John Doe's medical records) and a record identifier (e.g., John Doe) to the anonymization engine 230, which generates a first anonymous identifier to replace the record identifier, Abuelsaad [0028]), wherein the first record comprises second data associated with the user (the first and second anonymous identifiers are one-way non-reversible hashes, wherein the generating of the second anonymous identifier includes changing the salt and/or the key of the first anonymous identifier. If the anonymizing engine 230 has changed the salt-key combination, then the second anonymous identifier is different than the first anonymous identifier. If the anonymizing engine 230 is using the same salt-key combination, then the second anonymous identifier is the same as the first anonymous identifier, Abuelsaad [0030]); and 
based on the determining that the database comprises the first record: generating a second record comprising the first data associated with the user, the second data associated with the user, and the anonymized hash (the first and second anonymous identifiers are one-way non-reversible hashes, wherein the generating of the second anonymous identifier includes changing the salt and/or the key of the first anonymous identifier. If the anonymizing engine 230 has changed the salt-key combination, then the second anonymous identifier is different than the first anonymous identifier. If the anonymizing engine 230 is using the same salt-key combination, then the second anonymous identifier is the same as the first anonymous identifier, Abuelsaad [0030]); and  
Abuelsaad does not teach
receiving first data associated with a user, wherein the first data associated with the user comprises an anonymized hash of an identifier associated with the user; 
However, Zubeldia teaches
receiving first data associated with a user, wherein the first data associated with the user comprises an anonymized hash of an identifier associated with the user (an anonymization code assignment module assigns to each of the first and second encoded identity references an identical anonymization code for anonymously representing the individual associated with the data record, Zubeldia, Col 2, line 65 – Col 3, line 3.  Each individual associated with a data record 52 is uniquely represented within the system 50 by an anonymization code 66. In alternative embodiments, an anonymization code 66 may be used to represent more than one individual. For example, a unique anonymization code 66 may be assigned to a particular group or population, Zubeldia, Col 6, lines 47-54.  The anonymization code lookup module 64 is depicted as including a database query module 70. In one embodiment, the database query module 70 queries the anonymization code database 68 to retrieve the anonymization code 66, if any, for each of the first and second encoded identity references 60A-B, Zubeldia, Col 7, lines 8-13 and Fig. 2); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad and Zubeldia before him/her, to modify Abuelsaad with the teaching of Zubeldia’s system and method for anonymously linking a plurality of data records.  One would have been motivated to do so for the benefit of anonymously linking the plurality of related data records, such that the records may be de-identified and used in research studies and the like such as data mining of Personally Identifiable Information (PII) (Zubeldia, Col 2, lines 45-48).
Abuelsaad and Zubeldia do not teach
cause the second record to be stored to the database and cause, in response to causing the second record to be stored to the database, the first record to be removed from the database.
However, Levandoski teaches
cause the second record to be stored to the database and cause, in response to causing the second record to be stored to the database, the first record to be removed from the database (The migration component can trigger migration to and from secondary storage.  Inserts into the secondary storage are performed by a set of two migration transactions that move records from the primary storage to the secondary storage. … The migration component migrates a record from the primary storage to the secondary storage by deleting the record from the primary storage, Levandoski [0088-0089], [0153]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad, Zubeldia, and Levandoski before him/her, to further modify Abuelsaad with the teaching of Levandoski’s transactional access to records on secondary storage as in-memory database.  One would have been motivated to do so for the benefit of accessing records of an in-memory database to process database transactions efficiently (Levandoski, [0003]).
Regarding claim 9. Abuelsaad as modified teaches, wherein the anonymized hash comprises an output of a one-way hash function (generate one-way hashes for anonymizing the user identifiers, Abuelsaad [0021] and [0030]).  
Regarding claim 10. Abuelsaad as modified teaches, wherein the identifier associated with the user comprises at least one of a telephone number, an email address, an address, an account number, a username, or a media access control (MAC) address (email address, Abuelsaad [0020]). 
Regarding claim 13. Abuelsaad as modified teaches, comprising: 
receiving an indication of an anonymized hash of another identifier associated with the user (Abuelsaad [0028]); 
generating a third record comprising the anonymized hash of the identifier and the anonymized hash of the another identifier (Abuelsaad [0030]); and 
causing the third record to be stored to the database (Abuelsaad [0005], [0027-0029]). 
Regarding claim 16. Abuelsaad teaches a method comprising: 
wherein the first response comprises an output of a cryptographic hash function applied to an identifier associated with the user (A record identifier from a first data source is received by an anonymization engine 230 (310), wherein the anonymization engine 230 generates a first anonymous identifier to replace the record identifier (320). For example, in one embodiment, the first data source sends first data (e.g., John Doe's medical records) and a record identifier (e.g., John Doe) to the anonymization engine 230, which generates a first anonymous identifier to replace the record identifier, Abuelsaad [0028]); 
generating, based on determining that the second response comprises the output, a second record comprising an indication of the first response and an indication of the second response (the first and second anonymous identifiers are one-way non-reversible hashes, wherein the generating of the second anonymous identifier includes changing the salt and/or the key of the first anonymous identifier. If the anonymizing engine 230 has changed the salt-key combination, then the second anonymous identifier is different than the first anonymous identifier. If the anonymizing engine 230 is using the same salt-key combination, then the second anonymous identifier is the same as the first anonymous identifier, Abuelsaad [0030]); and 
Abuelsaad explicitly does not teach
causing a first record to be stored to a database, wherein the first record comprises a first response, from a first computing device, to a first query associated with a user, wherein the first query is received from a second computing device; receiving, from a third computing device, a second response to a second query associated with the user;
However, Zubeldia teaches
causing a first record to be stored to a database, wherein the first record comprises a first response, from a first computing device, to a first query associated with a user, wherein the first query is received from a second computing device; receiving, from a third computing device, a second response to a second query associated with the user (an anonymization code assignment module assigns to each of the first and second encoded identity references an identical anonymization code for anonymously representing the individual associated with the data record, Zubeldia, Col 2, line 65 – Col 3, line 3.  Each individual associated with a data record 52 is uniquely represented within the system 50 by an anonymization code 66. In alternative embodiments, an anonymization code 66 may be used to represent more than one individual. For example, a unique anonymization code 66 may be assigned to a particular group or population, Zubeldia, Col 6, lines 47-54.  The anonymization code lookup module 64 is depicted as including a database query module 70. In one embodiment, the database query module 70 queries the anonymization code database 68 to retrieve the anonymization code 66, if any, for each of the first and second encoded identity references 60A-B, Zubeldia, Col 7, lines 8-13 and Fig. 2),
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad and Zubeldia before him/her, to modify Abuelsaad with the teaching of Zubeldia’s system and method for anonymously linking a plurality of data records.  One would have been motivated to do so for the benefit of anonymously linking the plurality of related data records, such that the records may be de-identified and used in research studies and the like such as data mining of Personally Identifiable Information (PII) (Zubeldia, Col 2, lines 45-48).
Abuelsaad and Zubeldia do not teach
cause the second record to be added to the database and cause, in response to causing the second record to be stored to the database, the first record to be removed from the database.
However, Levandoski teaches
cause the second record to be added to the database and cause, in response to causing the second record to be stored to the database, the first record to be removed from the database (The migration component can trigger migration to and from secondary storage.  Inserts into the secondary storage are performed by a set of two migration transactions that move records from the primary storage to the secondary storage. … The migration component migrates a record from the primary storage to the secondary storage by deleting the record from the primary storage, Levandoski [0088-0089], [0153]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad, Zubeldia, and Levandoski before him/her, to further modify Abuelsaad with the teaching of Levandoski’s transactional access to records on secondary storage as in-memory database.  One would have been motivated to do so for the benefit of accessing records of an in-memory database to process database transactions efficiently (Levandoski, [0003]).
Regarding claim 20. Abuelsaad as modified teaches, further comprising: receiving an indication of an output of the cryptographic hash function applied to another identifier associated with the user; generating a third record comprising the output of the cryptographic hash function applied to the identifier associated with the user and the output of the cryptographic hash function applied to the another identifier; and causing the third record to be stored to the database (Abuelsaad [0019-0022]).
Regarding claim 21. Abuelsaad as modified teaches, wherein the second record further comprises the output (the first and second anonymous identifiers are one-way non-reversible hashes, wherein the generating of the second anonymous identifier includes changing the salt and/or the key of the first anonymous identifier. If the anonymizing engine 230 has changed the salt-key combination, then the second anonymous identifier is different than the first anonymous identifier. If the anonymizing engine 230 is using the same salt-key combination, then the second anonymous identifier is the same as the first anonymous identifier, Abuelsaad [0030-0031]).

Claims 4, 8, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Patent Publication No. 2012/0303616 A1, ‘Abuelsaad’, hereafter, previously provided) in view of Zubeldia et al. (US Patent Publication No. 6,397,224 B1, ‘Zubeldia’, hereafter, previously provided) in view of Levandoski et al. (US Patent Publication No. 2015/0379060 A1, ‘Levandoski’, hereafter) and further in view of Chein (US Patent Publication No. 2009/0227290 A1, previously provided).

Regarding claim 4. Abuelsaad, Zubeldia and Levandoski do not teach, wherein the query associated with the user comprises data from a first service provider, and wherein the response comprises data from a second service provider.  
However, Chein teaches wherein the query associated with the user comprises data from a first service provider, and wherein the response comprises data from a second service provider (Chein, Abstract, [0010-0011], [0021]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad, Zubeldia, Levandoski and Chein before him/her, to further modify Abuelsaad with the teaching of Chein’s method and apparatus for anonymous user identification and content personalization in wireless communication.  One would have been motivated to do so for the benefit of obtaining anonymous personalized content include selecting an anonymous user identifier and identifying content for delivery based on the anonymous user identifier (Chein, Abstract and [0011]).
Regarding claim 8. Abuelsaad as modified teaches, wherein the first data comprises data associated with at least one of viewership, consumer behavior or use of a service of the user (Chein, Abstract, [0010-0011], [0021]).  
Regarding claim 11. Abuelsaad as modified teaches, wherein the first data associated with the user comprises data from a first service provider, and wherein the second data associated with the user comprises data from a second service provider (Chein, Abstract, [0010-0011], [0021]).  
Regarding claim 18. Abuelsaad as modified teaches, wherein the first computing device, the second computing device, and the third computing device are each associated with at least one of a service provider, a content provider, a retailer, a content creator, or an advertiser associated with the user (Chein, Abstract, [0010-0011], [0021]). 
Regarding claim 19. Abuelsaad as modified teaches, wherein the database comprises a plurality of records indicating behavior data associated with users of services of a plurality of service providers; and wherein the first query associated with the user comprises data from a first service provider, and wherein the second query associated with the user comprises data from a second service provider (Chein [0029]).  

Claims 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Patent Publication No. 2012/0303616 A1, ‘Abuelsaad’, hereafter, previously provided) in view of Zubeldia et al. (US Patent Publication No. 6,397,224 B1, ‘Zubeldia’, hereafter, previously provided) in view of Levandoski et al. (US Patent Publication No. 2015/0379060 A1, ‘Levandoski’, hereafter) and further in view of Arora et al. (US Patent Publication No. 2018/0349896 A1, ‘Arora’, hereafter, previously provided).

Regarding claim 5. Abuelsaad, Zubeldia and Levandoski do not teach, wherein the second computing device is configured to cause a distributed ledger record indicating a source of the query and an entity associated with the first computing device to be stored to a distributed ledger.  
However, Arora teaches wherein the second computing device is configured to cause a distributed ledger record indicating a source of the query and an entity associated with the first computing device to be stored to a distributed ledger (Arora [0006], [0055]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad, Zubeldia, Levandoski and Arora before him/her, to further modify Abuelsaad with the teaching of Arora’s method for anonymization of a blockchain transaction.  One would have been motivated to do so for the benefit of obscure the source and destination of funds in a blockchain transaction to increase anonymity of entities associated with blockchain addresses (Arora, Abstract and [0001]).
Regarding claim 6. Abuelsaad as modified teaches, wherein the second computing device is configured to generate, based on the distributed ledger record, at least one of a bill or a payment (Arora [0006], [0055]). 
Regarding claim 12. Abuelsaad as modified teaches, wherein the database comprises a distributed database (distributed database, Arora [0015]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Patent Publication No. 2012/0303616 A1, ‘Abuelsaad’, hereafter, previously provided) in view of Zubeldia et al. (US Patent Publication No. 6,397,224 B1, ‘Zubeldia’, hereafter, previously provided) in view of Levandoski et al. (US Patent Publication No. 2015/0379060 A1, ‘Levandoski’, hereafter) and further in view of Dola (US Patent Publication No. 2015/0293980 A1, previously provided).

Regarding claim 14. Abuelsaad, Zubeldia and Levandoski do not teach, wherein the generating the second record is based on determining that the database does not comprise an indication of the first data associated with the user.  
However, Dola teaches wherein the generating the second record is based on determining that the database does not comprise an indication of the first data associated with the user (Dola [0015]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad, Zubeldia, Levandoski and Dola before him/her, to further modify Abuelsaad with the teaching of Dola’s data compass.  One would have been motivated to do so for the benefit of promote data security advantageously remove sensitive subscriber identity data prior to being loaded to a production database of the data warehouse (Dola, Abstract and [0015]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Abuelsaad et al. (US Patent Publication No. 2012/0303616 A1, ‘Abuelsaad’, hereafter, previously provided) in view of Zubeldia et al. (US Patent Publication No. 6,397,224 B1, ‘Zubeldia’, hereafter, previously provided) in view of Levandoski et al. (US Patent Publication No. 2015/0379060 A1, ‘Levandoski’, hereafter) and further in view of Bradley et al. (US Patent Publication No. 2019/0373469 A1, ‘Bradley’, hereafter, previously provided).

Regarding claim 17. Abuelsaad, Zubeldia and Levandoski do not teach, wherein the second query is from a fourth computing device.
However, Bradley teaches wherein the second query is from a fourth computing device (query and computing devices, Bradley [0169]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Abuelsaad, Zubeldia, Levandoski and Bradley before him/her, to further modify Abuelsaad with the teaching of Bradley’s technique for enabling computing devices to identify when they are in proximity to one another.  One would have been motivated to do so for the benefit of providing a more efficient and secure technique for sharing data between computing devices (Bradley, Abstract and [0004]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168